Citation Nr: 1043437	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  05-02 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of pneumonia, to 
include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
February 1961 to August 1961 and on active duty from October 1961 
to August 1962.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for residuals of pneumonia 
because new and material evidence had not been presented.

The Veteran was afforded a videoconference hearing before the 
undersigned judge in December 2006.  The transcript is of record.

In an April 2007 decision, the Board determined that new and 
material evidence had been submitted to reopen the claim, and 
remanded the claim for additional development of the evidence.

In an October 2008 decision, the Board remanded the claim again 
for further development of the evidence.  The claim has once 
again been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  Competent evidence of residuals of pneumonia, to include 
COPD, or of a nexus between the post service diagnosis of COPD 
and service, is not of record.






CONCLUSION OF LAW

Residuals of pneumonia, to include COPD, was not incurred in 
service or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5.103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been 
satisfied by October 2003 and May 2007 letters.  In these 
letters, VA informed the Veteran that in order to substantiate a 
claim for service connection, the evidence needed to show he had 
a current disability, a disease or injury in service, and 
evidence of a nexus between the post service disability and the 
disease or injury in service, which was usually shown by medical 
records and medical opinions.  

As to informing the Veteran of which information and evidence he 
was to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him it had to obtain 
any records held by any federal agency.  These letters also 
informed him that on his behalf, VA would make reasonable efforts 
to obtain records that were not held by a federal agency, such as 
records from private doctors and hospitals.  Finally, the RO told 
the Veteran that he could obtain private records himself and 
submit them to VA.
 
In March 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of; 
and (5) effective date of the disability.  The Court held that 
the VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned if 
service connection was awarded.  In the present appeal, June 
2006, October 2006, and May 2007 letters sent to the Veteran 
included the type of evidence necessary to establish a disability 
rating and effective date for the disability on appeal.  Although 
these notices were not issued before the January 2004 rating 
decision on appeal, the Veteran has not been prejudiced, as the 
Veteran's pending claim is denied.  A statement of the case (SOC) 
was also issued to him in December 2004.  See Prickett, 20 Vet. 
App. at 370.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the June 
2006, October 2006, and May 2007 Dingess notices.  See Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
prejudicial, normally falls upon the party attaching the agency's 
determination, except in cases where VA has failed to meet the 
first requirement of 38 C.F.R. § 3.159(b) by not informing the 
claimant of the information and evidence necessary to 
substantiate the claim); see also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159 (2010).  In connection with the current 
appeal, VA has obtained the Veteran's service treatment records, 
VA outpatient treatment records dated from June 2001 to December 
2008, private treatment records dated from December 1987 to July 
2003, and personal statements from the Veteran.  At the hearing 
in December 2006, the Veteran testified that he had received 
treatment after service from Dr. Valenti but that he had passed 
away.  Apparently no records are available.  He indicated that 
subsequently he was treated by Dr. Jiunta and treatment records 
dated from 1987 to 2003 have been obtained.  

The Veteran was also provided a September 2007 VA examination in 
connection with his claim and a March 2010 VA medical opinion as 
an addendum to the September 2007 VA examination report.  In 
September 2007 and March 2010, the same VA examiner reviewed the 
Veteran's claims file, noted the Veteran's medical history, and 
recorded pertinent examination findings.  All obtainable evidence 
identified by the Veteran relative to the claim has been obtained 
and associated with the claims file.  The Board notes that the VA 
examination report and medical opinion are probative.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim, and the 
Board is not aware of the existence of any additional relevant 
evidence which was not obtained.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision

The Veteran testified, in a December 2006 videoconference 
hearing, that his lungs fill up with fluid so it takes longer to 
recover from a cold since his treatment for pneumonia in 1961.  
He testified that since discharge from military service, he has 
been treated for pulmonary disease by his family physician and 
denies having trouble breathing before entering service.  In a 
July 1999 personal statement, the Veteran further denied having 
pneumonia prior to entering military service, and in a March 2005 
personal statement, denied smoking cigarettes prior to entering 
military service.  The Veteran asserts that service connection is 
warranted for residuals of pneumonia, to include COPD.  In a May 
2006 statement, the Veteran's representative asserts that the 
basis for the claim was that pneumonia in service caused scarring 
on his lungs and that his chronic COPD is caused or aggravated by 
that scar tissue.  The Veteran made the same assertion in the 
December 2004 statement.   

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A § 1131.  Service connection may also be granted for any 
disease after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).
  
Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against the 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Review of the Veteran's service treatment records reflects 
complaints and treatment for pneumonia.  In March 1961 through 
June 1961, the Veteran was hospitalized and diagnosed with 
bronchial pneumonia.  Throughout the course of treatment, x-rays 
showed very gradual but complete clearing of the pneumonia 
without residuals.  On the last day of hospitalization, no rales 
or wheezes were present, but few rhonchi were heard over both 
bases.  The August 1961 and July 1962 separation examinations 
revealed no abnormalities; however, an August 1961 report of 
medical history reported shortness of breath and noted treatment 
for pneumonia.  

Next, review of the Veteran's post service VA outpatient 
treatment records reflects complaints and treatment for COPD.  In 
September 1961, the Veteran underwent a chest x-ray, which 
reported a slight increase in the bronchovascular markings in the 
right upper lobe, and the remainder within normal limits.  In 
July 2003, the Veteran underwent additional chest x-rays which 
revealed hyperinflation as consistent with COPD and minimal 
plate-like atelectasis or linear scarring at the right lung.  The 
physician concluded in an informal July 2003 note that the 
fibrotic scarring revealed on the chest x-ray was due to 
pneumonia the Veteran experienced during military service.  
However, in a July 2003 private treatment note, the same 
physician also listed the Veteran's COPD as secondary to tobacco 
abuse history.  

The Veteran's VA outpatient treatment records also show he had 
clear lungs without rales or wheezes and no complaints of chest 
pain or shortness of breath from January 2002 to July 2006 and 
from October 2007 to December 2008.  He reported use of tobacco 
and was advised to quit during multiple treatment visits from 
June 2001 to March 2007.  However, in December 2008, the Veteran 
reported that he quit smoking in 2005, and continued to deny 
chest pain or shortness of breath.  

Furthermore, the Veteran underwent a VA examination in September 
2007.  The VA examiner opined that the Veteran had very mild 
diffuse airways obstruction, likely smoking related, but could 
also be due to mild asthma.  He also stated that the residual 
basilar changes on the Veteran's chest x-rays may be related to 
prior pneumonia.  In March 2010, upon a prior remand from the 
Board for a medical opinion, the same VA examiner provided an 
addendum to the September 2007 VA examination report.  The VA 
examiner opined that he did not feel the Veteran has significant 
residual from prior pneumonia.  He also stated that the Veteran's 
COPD, though mild, can be attributed to pneumonia, but it is much 
more likely to be related to cigarette smoking.  

While the July 2003 private medical opinion states that current 
fibrotic scarring is due to pneumonia in service and that he also 
has COPD, the opinion lacks probative value for several reasons.  
In the first instance, the opinion is not based on anything 
factual of record.  The Board acknowledges that the physician 
treated the Veteran since his discharge from military service, 
but there is no evidence showing the physician reviewed the 
Veteran's claims file when developing this medical opinion.  
Therefore, the medical opinion, in context, is merely the 
recordation of the history as related by the Veteran, and does 
not represent a probative medical conclusion or opinion by the 
author.  See LeShore v. Brown, 8 Vet. App. 406 (1995); see also 
Prejean v. West, 13 Vet. App. 444, 448-49 (factors for assessing 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion).

The Board recognizes that such an opinion cannot be rejected 
solely because it is based upon history supplied by the claimant, 
but the critical question is whether it is credible in light of 
all the evidence of record.  The Board may reject a medical 
opinion that is based on facts provided by the Veteran which have 
been found to be inaccurate or because other facts present in the 
record contradict the facts provided by the Veteran which formed 
the basis for the opinion.  See Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 
(2006) (The Board may reject such statements of the Veteran if 
rebutted by the overall weight of the evidence.).  Here, in light 
of the physician's reliance upon history of in-service events, 
the Board notes the physician's multiple statements regarding the 
etiology of the Veteran's disability.  In July 2003, the 
physician opines that the Veteran's chest x-rays show fibrotic 
scarring due to pneumonia from March 1961 to June 1961.  However, 
the physician also opined in July 2003 that the Veteran's COPD is 
secondary to the Veteran's tobacco abuse history.  Thus, the 
Board finds that in conjunction with the overall evidence of 
record, the July 2003 opinion does not provide any more than a 
speculative nexus between service and the Veteran's residuals of 
pneumonia, to include COPD.  Therefore, the July 2003 opinion, 
while not discounted entirely, is entitled to less evidentiary 
weight.

The Board notes that the March 2010 addendum to the September 
2007 VA medical examination was rendered after the examiner 
reviewed the Veteran's claims file and provided a complete 
rationale for his opinion.  The Board finds this opinion 
competent and probative evidence, and there is no competent 
evidence of record to balance this opinion.  Based upon the 
evidence in the claims file, there is no probable medical 
evidence suggesting a link between the Veteran's period of 
service and his claim for residuals of pneumonia, to include 
COPD.  Since there is no nexus between service and the current 
disability, service connection cannot be granted.  

The Board has carefully considered the contentions of the Veteran 
and his representative.  The basis of the claim is that pneumonia 
in service caused scarring on the lungs which had now led to 
chronic COPD.  However, although the Veteran is competent to 
describe symptoms observable to a lay person, he is without the 
appropriate medical training and expertise to offer an opinion on 
a medical matter, including the diagnosis of a specific 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Furthermore, the question of causation, in this 
case, involves a complex medical issue that neither the Veteran 
nor his representative are competent to address.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).    

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claim of entitlement 
to service connection for residuals of pneumonia, to include 
COPD.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for residuals of pneumonia, to 
include COPD, is denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


